            Case 1:19-cv-11600-DJC Document 80 Filed 05/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 SOLTA MEDICAL, INC.
      Plaintiff/Counterclaim Defendant,

 v.                                                Civil Action No. 1:19-cv-11600-DJC

 LUMENIS, INC. AND LUMENIS, LTD.,
     Defendants/Counterclaimants.


                         DECLARATION OF BRAD M. SCHELLER

       I, Brad M. Scheller, hereby state and declare as follows:

       1.       I am a member of the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,

P.C. (“Mintz”), and counsel for Defendants Lumenis, Inc. and Lumenis, Ltd. I have personal

knowledge of the facts set forth herein, and I could and would competently testify thereto if called

as a witness.

       2.       I submit this declaration in support of Defendants Lumenis, Inc.’s and Lumenis,

Ltd.’s opposition to Solta’s Motion to Compel (Dkt. 73).

       3.       Attached hereto as Exhibit A is a true and accurate copy of a letter dated April 2,

2021 from Rithika Kulathila of Mintz Levin to Ian B. Brooks.

       I declare, under the pains and penalties of perjury that the forgoing is true and correct to

the best of my knowledge.



Dated: May 21, 2021                                  /s/ Brad M. Scheller
                                                     Brad M. Scheller
         Case 1:19-cv-11600-DJC Document 80 Filed 05/21/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on May 21, 2021 to all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.

                                                    Brad M. Scheller
                                                    Brad M. Scheller




                                               1
